--------------------------------------------------------------------------------

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

6% SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

$_________ April __, 2014

FOR VALUE RECEIVED, Naked Brand Group, Inc., a Nevada corporation (the “Maker”
or the “Company”), with its primary offices located at 2-34346 Manufacturer’s
Way, #2, Abbotsford, B.C. U237MI, promises to pay to the order of _________ (the
“Payee”) or his or its registered assigns (with the Payee, the “Holder”), upon
the terms set forth below, the principal sum of __________________________ and
NO/100ths Dollars ($ ______ ) plus interest on the unpaid principal sum
outstanding at the rate of 6% per annum (this “Note”). Defined terms not
otherwise defined herein shall have the meanings ascribed to such terms in that
certain purchase agreement of even date herewith among the Maker, the Holder and
certain other holders of Notes substantially identical to this Note (the
“Purchase Agreement”).

1.     Payments.

          (a)     Unless an Event of Default shall have previously occurred and
be continuing or this Note shall be exchanged by the Holder for securities in
connection with the Subsequent Financing (as defined below) pursuant to Section
4 herein, the full amount of principal and accrued interest under this Note
shall be due and payable on April ___, 2015 (the “Maturity Date”). If exchanged
for securities of the Subsequent Financing, the Notes will be immediately
cancelled upon delivery of the securities.

          (b)     The Maker shall pay interest to the Holder on the aggregate
and then outstanding principal amount of this Note at the rate of 6% per annum,
payable in arrears on the earlier of (i) the Maturity Date or (ii) acceleration
of this Note following an Event of Default pursuant to Section 3(b). Interest on
this Note shall commence to accrue as of the date of acceptance by the Company
of the Purchase Agreement as executed and delivered by the Holder (the “Original
Issue Date”).

--------------------------------------------------------------------------------

          (c)     Interest shall be calculated on the basis of a 360-day year,
consisting of twelve 30 calendar day periods, and shall accrue monthly
commencing on the Original Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest, and other amounts
which may become due hereunder, has been made. Interest hereunder will be paid
to the Person in whose name this Note is registered on the records of the Maker
regarding registration and transfers of this Note.

          (d)     All overdue accrued and unpaid principal and interest to be
paid hereunder shall entail a late fee at the rate of 12% per annum (or such
lower maximum amount of interest permitted to be charged under applicable law)
which will accrue daily, from the date such principal and/or interest is due
hereunder through and including the date of payment. Except as otherwise set
forth in this Note, the Maker may not prepay any portion of the principal amount
of this Note.

     2.     Senior Secured Obligation. The obligations of the Maker under this
Note are secured by certain assets of the Maker pursuant to that certain
Security Agreement, dated as of the date hereof, by and among the Maker and the
secured parties signatory thereto. The Notes shall be senior to all indebtedness
of the Company, except for that certain indebtedness held by Kalamalka Partners,
Ltd. as to which it shall rank pari passu.

     3.     Events of Default.

          (a)     “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

               (i)     any default in the payment of the principal of, or the
interest on, this Note, as and when the same shall become due and payable, for
which there will be no cure period;

               (ii)     Maker shall fail to observe or perform any obligation or
shall breach any term or provision of this Note and such failure or breach shall
not have been remedied within five (5) business days after the date on which
notice of such failure or breach shall have been delivered (other than those
occurrences described in other provisions of this Section 3 for which a
different grace or cure period is specified, or for which no cure period is
specified and which constitute immediate Events of Default);

               (iii)     Maker shall fail to observe or perform any of its
material obligations owed to the Holder or any other material covenant,
agreement, representation or warranty contained in, or otherwise commit any
material breach hereunder or in any other transaction document executed in
connection herewith, including the Purchase Agreement, and such failure or
breach shall not have been remedied within five (5) business days after the date
on which notice of such failure or breach shall have been delivered (other than
those occurrences described in other provisions of this Section 3 for which a
different grace or cure period is specified, or for which no cure period is
specified and which constitute immediate Events of Default);

2

--------------------------------------------------------------------------------

               (iv)     Maker shall commence, or there shall be commenced
against the Maker a case under any applicable bankruptcy or insolvency laws as
now or hereafter in effect or any successor thereto, or the Maker commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Maker, or there
is commenced against the Maker any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of thirty (30) days; or the
Maker is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Maker suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of thirty (30)
days; or the Maker makes a general assignment for the benefit of creditors; or
the Maker shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Maker shall
call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Maker shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Maker for
the purpose of effecting any of the foregoing;

               (v)     Maker shall default in any of its respective obligations
under any other Note or any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of the Maker, whether such indebtedness now exists or shall
hereafter be created and such default shall result in indebtedness aggregating
more than $200,000 becoming or being declared due and payable prior to the date
on which it would otherwise become due and payable; or

               (vi)     except in connection with the Subsequent Financing or
the proposed debt restructuring, the Maker shall (a) be a party to any Change of
Control Transaction (as defined below), (b) agree to sell or dispose all or in
excess of 50% of its assets in one or more transactions (whether or not such
sale would constitute a Change of Control Transaction), (c) redeem or repurchase
more than a de minimis number of shares of Common Stock or other equity
securities of the Maker, or (d) make any distribution or declare or pay any
dividends (in cash or other property, other than common stock) on, or purchase,
acquire, redeem, or retire any of the Maker’s capital stock, of any class,
whether now or hereafter outstanding. “Change of Control Transaction” means the
occurrence of any of: (i) an acquisition after the date hereof by an individual
or legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under
the Securities Exchange Act of 1934, as amended) of effective control (whether
through legal or beneficial ownership of capital stock of the Maker, by contract
or otherwise) of in excess of 51% of the voting securities of the Maker, (ii) a
replacement at one time or over time of more than one-half of the members of the
Maker’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), (iii)
the merger of the Maker with or into another entity that is not wholly owned by
the Maker, consolidation or sale of 33% or more of the assets of the Maker in
one or a series of related transactions, or (iv) the execution by the Maker of
an agreement to which the Maker is a party or by which it is bound, providing
for any of the events set forth above in (i), (ii) or (iii).

3

--------------------------------------------------------------------------------

               (vii)     The occurrence of any event, whether or not such event
could have been known through the exercise of due diligence or otherwise, which
could have a material adverse effect on the business or prospects of the Maker,
shall immediately cause this Note to accelerate and become immediately due and
payable.

          (b)     If any Event of Default occurs and shall be continuing, the
full principal amount of this Note, together with all accrued interest thereon,
shall become, at the Holder’s election, immediately due and payable in cash.

          (c)     The Holder need not provide and the Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.

     4.     Subsequent Financing Conversion and Exchange. At any time prior to
the Maturity Date, this Note shall be automatically converted into and
exchanged, into an amount equal to the face value of this Note, plus all accrued
and unpaid interest hereon, into any other securities issued by the Company in
connection with a Subsequent Financing at a conversion price equal to ninety
percent (90%) of the purchase price paid by the purchasers of such securities in
the Subsequent Financing. (For example purposes only, a Holder with $100,000
face value Note shall be entitled to convert into $110,000 of securities in the
Subsequent Financing.) Upon such exchange, this Note will be immediately
cancelled upon delivery of the securities. The holder shall be entitled to the
exact same rights and benefits of any purchaser of securities in the Subsequent
Financing. “Subsequent Financing” means that offering approved by a majority of
the Note Holders which results in gross proceeds to the Maker of at least
$4,000,000.

     The Maker shall provide the Holder with at least five (5) business days
prior notice before the consummation of a Subsequent Financing in order to
provide the Holder with an opportunity to covert and exchange this Note into the
securities offered by the Maker to third parties in a Subsequent Financing.

     5.     Negative Covenants. So long as any portion of this Note is
outstanding, the Maker will not directly or indirectly:

          (a)     other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind debt incurred by the Company in the ordinary course of business, not to
exceed $50,000 in the aggregate;

          (b)     other than Permitted Liens, enter into, create, incur, assume
or suffer to exist any liens of any kind, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

4

--------------------------------------------------------------------------------

          (c)     amend its articles of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Holder, unless the sole
and exclusive purpose of such amendment of the Maker’s articles of
incorporation, bylaws or other charter documents is to increase the authorized
capitalization of the Maker;

          (d)     repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of securities other than the Notes subject
to the prepayment provisions herein or as set forth on Schedule I hereto;

          (e)     pay cash dividends or distributions on any equity securities
of the Maker; or

          (f)     enter into any agreement with respect to any of the foregoing.

     “Permitted Indebtedness” shall mean either (a) the indebtedness of the
Maker existing on the date of issuance of this Note and set forth on Schedule II
hereto and (b) any indebtedness incurred by the Maker or any
successor-in-interest to the Maker in connection with a Subsequent Financing,
(c) any indebtedness the proceeds of which are used to repay the Notes in full,
(d) indebtedness incurred in connection with discounted bills of exchange or the
discounting or factoring of receivables for credit in each case incurred in the
ordinary course of business consistent with past practice and (e) any
indebtedness incurred in the ordinary course of business consistent with past
practice or consented to by holders of a majority of the outstanding principal
and interest on the Notes, which consent shall be binding upon the Holder.

     “Permitted Lien” shall mean the individual and collective reference to the
following: (a) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with generally accepted accounting
procedures, (b) liens imposed by law which were incurred in the ordinary course
of business, such as carriers’, warehousemen’s and mechanics’ liens, statutory
landlords’ liens, and other similar liens arising in the ordinary course of
business, and (x) which do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Maker or (y) which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or asset subject to
such lien, (c) purchase money security interests, and (d) liens set forth on
Schedule 4(f) of the Security Agreement.

     6.     No Waiver of the Holder’s Rights. All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Holder in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Holder of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. Maker hereby waives
presentment of payment, protest, and all notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Holder of less than the full amount due and payable hereunder
shall in no way limit the right of the Holder to require full payment of all
sums due and payable hereunder in accordance with the terms hereof.

5

--------------------------------------------------------------------------------

     7.     Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.

     8.     Cumulative Rights and Remedies; Usury. The rights and remedies of
the Holder expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note, or applicable law (including at
equity). The election of the Holder to avail itself of any one or more remedies
shall not be a bar to any other available remedies, which the Maker agrees the
Holder may take from time to time. If it shall be found that any interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.

     9.     Use of Proceeds. Maker shall use the proceeds from this Note
hereunder solely for the purposes contemplated in Schedule III hereto.

     10.     Severability. If any provision of this Note is declared by a court
of competent jurisdiction to be in any way invalid, illegal or unenforceable,
the balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.

     11.     Successors and Assigns. This Note shall be binding upon the Maker
and its successors and shall inure to the benefit of the Holder and its
successors and assigns. The term

“Holder” as used herein, shall also include any endorsee, assignee or other
holder of this Note.

     12.     Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, the Maker shall execute and deliver to the
Holder a new promissory note containing the same terms, and in the same form, as
this Note. In such event, the Maker may require the Holder to deliver to the
Maker an affidavit of lost instrument and customary indemnity in respect thereof
as a condition to the delivery of any such new promissory note.

     13.     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of the Maker
and the Holder agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in The City of New York, County of New York (the “New York
Courts”). Each of the Maker and the Holder hereby irrevocably submit to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder (including with respect to the enforcement of this Note), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each of the
Maker and the Holder hereby irrevocably waive personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to the other at the address in effect for notices to
it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each of the Maker and the Holder hereby irrevocably waive, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby.

6

--------------------------------------------------------------------------------

     14.     Notice. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
of the Purchase Agreement.

     15.     Required Notice to the Holder. The Holder is to be notified by the
Maker, within five (5) business days, in accordance with Section 15, of the
existence or occurrence, of any Event of Default.

[Signature page follows]

7

--------------------------------------------------------------------------------

     The undersigned has executed this Note as a maker and not as a surety or
guarantor or in any other capacity.

NAKED BRAND GROUP, INC.         By:      Joel Primus, Chief Executive Officer

8

--------------------------------------------------------------------------------

Schedule I

1.

Convertible promissory note due to JMJ Financial, or its assignees, in the
principal amount of $111,111 plus a one-time interest charge of 12%, or $13,333
for a total repayment amount of $124,444.

    2.

Convertible promissory note in the principal amount of $25,000 due to LG Capital
Funding, LLC, or its assignees, which is bearing interest at 8% per annum and is
subject to a prepayment premiums of 30% applied to the accrued principal and
interest if prepaid prior to April 22, 2014, or 40% at any time thereafter.

    3.

Convertible promissory note in the principal amount of $25,000 due to GEL
Properties, LLC or its assignees, which is bearing interest at 8% per annum and
is subject to a prepayment premiums of 30% applied to the accrued principal and
interest if prepaid prior to April 22, 2014, or 40% at any time thereafter.

    4.

Convertible promissory note in the principal amount of $83,500 due to Asher
Enterprises, Inc or its assignees, which is bearing interest at 8% per annum and
is subject to a prepayment premiums of 35% applied to the accrued principal and
interest if prepaid prior to April 30, 2014, or 40% at any time thereafter.

9

--------------------------------------------------------------------------------

Schedule II

1.

Secured convertible promissory notes in the aggregate principal sum of $400,000
to certain lenders in connection with an Agency and Interlender Agreement, dated
as of August 10, 2012, as amended, among the Company, Kalamalka Partners Ltd.,
as agent, and each of the Lenders.

    2.

Secured convertible promissory notes in the aggregate principal sum of $200,000
to certain lenders in connection with an Agency and Interlender Agreement, dated
as of November 14, 2013, as amended, among the Company, Kalamalka Partners Ltd.,
as agent, and each of the Lenders.

    3.

Unsecured convertible promissory note due to JMJ Financial, or its assignees, in
the principal amount of $111,111 plus a one-time interest charge of 12%, or
$13,333 for a total repayment amount of $124,444.

    4.

Unsecured convertible promissory note in the principal amount of $25,000 due to
LG Capital Funding, LLC, or its assignees, which is bearing interest at 8% per
annum and is subject to a prepayment premiums of 30% applied to the accrued
principal and interest if prepaid prior to April 22, 2014, or 40% at any time
thereafter.

    5.

Unsecured convertible promissory note in the principal amount of $25,000 due to
GEL Properties, LLC or its assignees, which is bearing interest at 8% per annum
and is subject to a prepayment premiums of 30% applied to the accrued principal
and interest if prepaid prior to April 22, 2014, or 40% at any time thereafter.

    6.

Unsecured convertible promissory note in the principal amount of $83,500 due to
Asher Enterprises, Inc or its assignees, which is bearing interest at 8% per
annum and is subject to a prepayment premiums of 35% applied to the accrued
principal and interest if prepaid prior to April 30, 2014, or 40% at any time
thereafter.

    7.

Unsecured promissory note with Alan Aaron, which is non-interest bearing and is
repayable in five monthly instalments of $41,667 and one final payment of
$63,229, on July 13, 2014. The one-time interest charge of 15% or $37,500 is
repayable at maturity, or convertible at $0.10 per share at the option of the
lender. The outstanding principal balance as of the date hereof is $267,395.

    8.

Unsecured promissory note with Doug Jeffery which is non-interest bearing and is
repayable in eight equal installments of CDN$3,125 over the term of the note.
The final CDN$3,750, representing a 15% OID is repayable upon the company
reporting net income from operations in a single month. The outstanding
principal balance as of the date hereof is $6,875.

    9.

Unsecured promissory note with Bruce Gasarch in the principal amount of $38,334
which is non-interest bearing and will be repaid upon the closing of the
Subsequent Financing.

10

--------------------------------------------------------------------------------


10.

Unsecured promissory note with Jianying Luo in the principal amount of $51,078
which is non-interest bearing and will be repaid upon the closing of the
Subsequent Financing.

11

--------------------------------------------------------------------------------

Schedule III

Working capital and repayment of the following debt obligations as agreed by the
parties and as further described in Schedule II;

1.

Alan Aaron

2.

Doug Jeffery

3.

Bruce Gasarch

4.

Jianying Luo

12

--------------------------------------------------------------------------------